DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 02/17/2021 Amendments/Arguments, which directly amended claims 1, 21; and traversed the rejections of the claims of the 09/17/2020 Office Action are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Haworth (US 6,018,312).


Haworth


    PNG
    media_image1.png
    414
    487
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    336
    741
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    357
    462
    media_image3.png
    Greyscale


Regarding claims 1 and 21, Haworth discloses in Fig 2 and 4-5 above a system and method for estimating a location of a source transmitting a spectral-diversity signal having a known form but at least one unknown parameter, comprising:
a plurality of deployed signal receiving circuits (i.e. receivers 18A, 18B) (Abstract; col 7, lines 48 – col 8, line 17), each having:
a representation generating circuit configured to receive the spectral-diversity signal and to generate a signal representation, for each signal carrier component in the spectral-diversity signal (col 8, line 33 – col 9, line 49), and
a digital signal processing circuit (i.e. reads on ADC 134) (col 9, lines 32-41).
Although Haworth discloses a plurality of deployed signal receiving circuits each having a digital signal processing circuit, Haworth does not explicitly disclose the receiving circuits, each having a digital signal processing circuit configured to access a memory medium storing the known form, to compute a cross-ambiguity function based on said known form provided by said memory medium and on said signal representation provided by said representation generating 
However, Haworth teaches in the same field of endeavor a common central processor circuit (i.e. remote processing site 34; local host computer 105; processing computer 150) remote to at least one of said deployed signal receiving circuits and configured to receive from each signal receiving circuit data (Abstract; col 8, lines 17-20, lines 57-59; col 9, lines 50-56), configured to access a memory medium (i.e. archive store 140) storing the known form (col 11, lines 31-47), to compute a cross-ambiguity function based on said known form provided by said memory medium and on said signal representation provided by said representation generating circuit (Abstract; col 12, line 30 – col 13, line 24), and to estimate the location of the source (Abstract; col 20, line 48 – col 24, line 4), wherein said estimation comprises calculating an extremum of an objective function constructed from all said cross-ambiguity functions (i.e. maximum value) (col 3, lines 9-49; col 12, line 30 – col 13, line 24; col 20, line 48 – col 24, line 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a central processor circuit for each receiving circuits as claimed for flexibility and preference in system designs and functions, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168, USPQ 177, 179 (BPAI 1969).
In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claims 2 and 22, Haworth discloses said estimation is an indirect estimation (col 20, line 48 – col 24, line 4).  Haworth does not explicitly disclose said central processor circuit is configured to calculate, based on said extremum, TDOA values between pairs of signal receiving circuits, and to estimate the location based on said TDOA values.  However, Haworth teaches in the same field of endeavor said central processor circuit is configured to calculate, based on said extremum, relative Differential Time Offset (DTO) and Differential Frequency Offset (DFO) of the reference signals, and to estimate the location based on said DTO and DFO (Abstract; col 13, line 1 – col 17, line 57).
Regarding claims 3 and 23, Haworth discloses a reference source (i.e. reference transmitter 22) transmitting a reference spectral-diversity signal (Fig 1-2; col 7, line 66 – col 12).  Haworth does not explicitly disclose each signal receiving circuit is configured to compute a cross-ambiguity function corresponding to signal carrier components in said reference spectral-diversity signal, and wherein central processor circuit is configured to correct a timing offset among said signal receiving circuits based on said cross-ambiguity function as claimed.  Instead, Haworth teaches in the same field of endeavor in Fig 2 and 4-5 above a common central processing circuit configured to compute a cross-ambiguity function corresponding to signal carrier components in said reference spectral-diversity signal and configured to correct a timing offset (i.e. DTO) among said signal receiving circuits based on said cross-ambiguity function (col 12, line 30 – col 13, line 24; col 13, line 1 – col 17, line 57).  It would have been obvious to Nerwin v. Erlichman, 168, USPQ 177, 179 (BPAI 1969).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claims 7 and 25, Haworth discloses said estimation is a direct estimation, and said central processor circuit is configured to estimate the location directly from said extremum (Abstract; col 20, line 48 – col 24, line 4).

Claims 9, 17, 27, 35, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Haworth as applied to claims 1, 21 above, and further in view of Krasner et al (IDS reference – US 2013/0057436).
Regarding claims 9 and 27, Haworth does not explicitly disclose said central processor circuit is configured to access a database storing a digital terrain map describing height data of sources and to extract from said map a height of said source, and wherein said estimation based on said extremum is executed in two spatial dimensions and combined with said extracted height as claimed.  Krasner et al teach in the same field of endeavor such central processor circuit configured to access a database storing a digital terrain map describing height data of sources and to extract from said map a height of said source, and wherein said estimation based on said extremum is executed in two spatial dimensions and combined with said extracted height (i.e. “In any position solution method, the height of a receiver can be determined using placement on a terrain map or barometric sensing.  Using placement on a map, during trilateration the location of the user can be constrained to be on a terrain based on a terrain database and the height of the user determined.  The height of the user can also be constrained to be within a certain height above the terrain.”) ([0229]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haworth in view of Krasner et al to incorporate such central processor circuit configured to access a database storing a digital terrain map describing height data of sources and to extract from said map a height of said source, and wherein said estimation based on said extremum is executed in two spatial dimensions and combined with said extracted height as taught by Krasner et al to gain the advantage of properly estimating a location of a source; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Regarding claims 17 and 35, Haworth does not explicitly disclose said at least one unknown parameter comprises a phase of each signal carrier component, amplitude of each signal carrier component, and at least one additional parameter other than said phase and said amplitude as claimed.  Krasner et al teach in the same field of endeavor at least one unknown parameter comprises a phase of each signal carrier component, amplitude of each signal carrier component, and at least one additional parameter other than said phase and said amplitude (i.e. reads on clock drift or random phases and amplitudes) (i.e. “The anomalies could be that after the two PPS sources being in lock for several hours, one of the PPS sources drifts away from the other source by a given time-threshold determined by the tower network administrator.”  “Wireless channel is often characterized by a set of randomly varying multipath components with random phases and amplitudes.”) (Fig 12; [0123]; [0157]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haworth in view of Krasner et al to incorporate at least one unknown parameter comprises a phase of each signal carrier component, amplitude of each signal carrier component, and at least one additional parameter other than said phase and said amplitude as taught by Krasner et al to gain the advantage of properly estimating a location of a source; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Regarding claims 39-40, Haworth does not explicitly disclose said at least one additional parameter comprises a clock drift characterizing the source as claimed.  Krasner et al teach in the same field of endeavor at least one additional parameter comprises a clock drift characterizing the source (i.e. “The anomalies could be that after the two PPS sources being in lock for several hours, one of the PPS sources drifts away from the other source by a given time-threshold determined by the tower network administrator.”) (Fig 12; [0123]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haworth in view of Krasner et al to incorporate at least one additional parameter comprises a clock drift characterizing the source as .

Claims 19 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Haworth as applied to claims 1 and 21 above, and further in view of Blumke et al (IDS reference – 2007/0080852).
Regarding claims 19 and 37, Haworth does not explicitly disclose said known form comprises a linear chirp form as claimed.  Blumke et al teach in the same field of endeavor a field of widening a linear chirp signal ([0008]) wherein said known form comprises a linear chirp form (i.e. “In one embodiment, the chirp source 30 varies the frequency of the chirp signal by a user defined interval (e.g., 1 Hz, 5 MHz, etc.) from one chirp signal to the next chirp signal over the desired frequency spectrum (or bandwidth). One of ordinary skill in the art will readily appreciate that there are a variety of ways to provide a time varying linear chirp signal, and that all such techniques should be considered to fall within the scope of the present invention.”) (Fig 1; [0025]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haworth in view of Blumke et al to incorporate such known form comprises a linear chirp form as taught by Blumke et al to gain the advantage of generating linear frequency swept 

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 5, 8, 24, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,618,009 discloses a method of determining the location of an unknown source transmitting a signal to satellite relays comprises receiving replicas of the signal from the relays at receivers.  The receivers also transmit and receive reference signals via respective relays.  All signals are downconverted, digitized and correlated with one another in pairs using a correlation function including a term which compensates for time varying differential frequency offset (DFO).  Compensation for time varying differential time offset or time dilation is achieved by replicating or adding to signal samples and applying phase corrections.  This procedure enables a correlation maximum and associated measurement results to be obtained despite the effects of relay satellite motion which mitigate against this.  Results are used in a prior art geometrical technique to locate the unknown transmitter.
US 6,677,893 discloses a method of locating the source of an unknown signal of varying frequency received by receive antennas via relay satellites involves downconversion of received signals to a first intermediate frequency (IF) and band-limiting the downconverted signals.  The band-limited signals are constrained to lie within a prearranged acquisition signal bandwidth by adjustment of local oscillator (LO) downconversion frequency to counteract frequency change in the unknown signal.  Downconverted signals are offset in time relative to one another using trial values of differential time offset and their correlation is determined for each trial value to provide actual time offset.  Compensation is provided for change in correlation phase angle, which results from signals being downconverted experiencing different LO frequencies during the time interval of the trial offset.

US 8,866,672 discloses systems and methods that may be implemented to determine the location of an emitter of electromagnetic radiation having an unknown location, using a cooperative TDOA-based location methodology.  The cooperative TDOA-based location methodology (e.g., such as TDOA/TDOA, TDOA/FDOA, etc.) may be implemented using at least one cooperative transmitter that transmits a cooperative electromagnetic (EM) signal from a known location that is received at multiple different EM sensing platforms that are also each of known location.  The known geolocation of the cooperative transmitter may be used to resolve the signal arrival timing relationships between the different sensing platforms that is utilized to determine the location of another EM transmitter of unknown location.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646